ACCEPTED
                                                                                   06-15-00081-CR
                                                                        SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                              9/10/2015 7:28:17 PM
                                                                                  DEBBIE AUTREY
                                                                                            CLERK


              IN THE COURT OF APPEALS FOR THE
           SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                              FILED IN
                                                       6th COURT OF APPEALS
BOBBY JOE EVENS,                §                        TEXARKANA, TEXAS
   APPELLANT                    §                      9/11/2015 9:18:00 AM
                                §                          DEBBIE AUTREY
                                                               Clerk
    v.                          §            Nos. 06-15-00081-CR
                                §
                                §
THE STATE OF TEXAS,             §
   APPELLEE                     §




                         STATE'S BRIEF



              FROM THE 196m JUDICIAL DISTRICT COURT
                      HUNT COUNTY, TEXAS

                   TRIAL CAUSE NUMBER 27,364
         THE HONORABLE J. ANDREW BENCH, JUDGE PRESIDING



                                    NOBLE DAN WALKER, JR.
                                    District Attorney
                                    Hunt County, Texas

                                    KELI M. AIKEN
                                    First Assistant District Attorney
                                    P. 0. Box 441
                                    4111 Floor Hunt County Courthouse
                                    Greenville, TX 75403
THE STATE REQUESTS THE              kaiken@huntcounty.net
OPPORTUNITY TO PRESENT ORAL         (903) 408-4180
ARGUMENT ONLY IF APPELLANT'S        FAX (903) 408-4296
REQUEST IS GRANTED                  State Bar No. 24043442
                                            TABLE OF CONTENTS


Table of Contents .......................................................................................................... .ii

Index of Authorities ..................................................................................................... iii

State1nent of the Case ................................................................................................. 5

Issues Presented .................................................................................................... 6-21

    1. The evidence was legally sufficient in that it proved every element of the
       offense beyond a reasonable doubt. ............................................................ 6-15

   2. Appellant received an appropriate sentence based upon the evidence heard
      at trial by the jury for a habitual offender facing 25 years to life.
      Fmihermore, the trial comi imposed consecutive sentences after hearing
      both trials and Appellant's numerous admissions to selling drugs in Hunt
      County for over two decades. .................................................................. 15-21

Prayer ........................................................................................................................ 21

Certificate of Service ................................................................................................ 22

Cetiificate of Compliance with Rule 9.4 .................................................................. 22




                                                                                                                                ii
                                        INDEX OF AUTHORITIES
STATE CASES:

Clewis v. State, 922 S.W.2d 126, 135 (Tex. Crim. App. 1996) ................................. 6

Chambers v. State, 711 S.W.2d 240, 245-47 (Tex. Crim. App. 1986) ...................... 7

Dewberry v. State, 4 S.W.3d 735 (Tex. Crim. App. 1999), ce1i. denied, 529 U.S.
1131 (2000) .............................................................................................................. 6

Hines v. State, 978 S.W.2d 169 (Tex. App.-Texarkana, no pet.) ............................ 6

Fernandez v. State, 805 S.W.2d 451 (Tex. Crim. App. 1991) ................................. 7

Jackson v. Virginia, 433 U.S. 307, 99 S. Ct. 2781 (1979) ....................................... 11

Johnson v. State, 23 W.W.3d 1(Tex. Crim. App. 2001) .......................................... 6

Poindexter v. State, 153 S.W.3d 402 (Tex. Crim. App. 2005) ................................. 7

Threadgill v. State, 146 S.W.3d 654, 663 (Tex. Crim. App. 2004) .......................... 6

Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006) ...................................... 6-7

STATE STATUTES:

TEX. CON. SUB. ACT§ 481.112(a) (Vernon 2015) ................................................... 7

TEX. PEN. C. § 1.07(a)(39) (Ve1non 2015) ............................................................... 7

TEX. PEN. C. § 6.01 (b) (Vernon 20 15) ..................................................................... 7

TEX. PEN. C.§ 12.42(d) (Ve1non 2015) .................................................................... 15




                                                                                                                               iii
                 IN THE COURT OF APPEALS FOR THE
              SIXTH DISTRICT OF TEXAS AT TEXARKANA

BOBBY JOE EVENS,                        §
   APPELLANT                            §
                                        §
      v.                                §            Nos. 06-15-00081-CR
                                        §
                                        §
THE STATE OF TEXAS,                     §
   APPELLEE                             §




                                STATE'S BRIEF




TO THE HONORABLE COURT OF APPEALS:

      NOW COMES the State of Texas, Appellee, in this appeal from Cause No.
27,64 in the 196th Judicial District Comi in and for Hunt County, Texas, Honorable
J. Andrew Bench, Presiding, now before the Sixth District Court of Appeals, and
respectfully submits this its brief to the Comi in suppmi of the judgment of
sentence in the court below.




                                                                                4
                   SUMMARY OF THE STATE'S ARGUMENT

     In this case there was overwhelming evidence of Appellant's guilt. The jury

heard proof of each required element in addition to numerous admissions made by

Appellant and his conviction for federal charges that included the manufacture I

delivery of drugs on May, 26, 2010 in Hunt County, Texas with Misty Lynett

Brigham (hereinafter "Brigham").

     At punishment, Appellant's priors were admitted to show proof of at least

two felonies in sequence. The jury not only saw the pen packets, and judgments,

but they heard Appellant's admissions to the priors to enhance him to habitual

offender status.

     In this case, the State presented evidence showing Appellant's career as a

drug dealer in Hunt County spanning thirty years. Appellant continued his drug

sales when he was on probation, when he was on parole and even when he was

incarcerated at the Hunt County jail. The evidence showed Appellant sold over

five kilos of cocaine in Hunt County within just a seventeen month time frame in

2010-2011. Appellant's criminal drug conspiracy led to the arrest and conviction

of over 28 other defendants including several of his family members and he was

the head of the organization. The jury heard sufficient evidence to compel them to

impose a seventy-five year prison sentence and the trial court heard enough

evidence to justify making this a cumulative sentence.

                                                                                   5
            STATE'S RESPONSE TO POINTS OF ERROR ONE

            The evidence was legally sufficient to prove Appellant
            guilty of Manufacture I Delivery of Cocaine as alleged
            in the indictment.

                            Argument and Authorities

     The proper standard of review to determine legal sufficiency is whether the

evidence would suppmi the verdict when viewed in the light most favorable to the

verdict. Johnson v. State, 23 W.W.3d 1, 7 (Tex. Crim. App. 2001). In other

words, if a reasonable trier of fact could have found beyond a reasonable doubt the

essential elements of the crime, the verdict will be deemed legally sufficient.

Clewis v. State, 922 S.W.2d 126, 135 (Tex. Crim. App. 1996); Hines v. State, 978
S.W.2d 169, 172 (Tex. App.-Texarkana, no pet.).

     This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts. Jackson v. Virginia, 433 U.S. 307,319,99 S. Ct. 2781

(1979); Threadgill v. State, 146 S.W.3d 654, 663 (Tex. Crim. App. 2004). When

perfonning a legal sufficiency review, the comi may not sit as a thilieenth juror,

re-evaluating the weight and credibility of the evidence and substituting its

judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex.

Crim. App. 1999), ce1i. denied, 529 U.S. 1131 (2000).

     The comi must consider all of the evidence submitted before the jury,
                                                                                     6
including inadmissible evidence. Watson v. State, 204 S.W.3d 404, 415 (Tex.

Crim. App. 2006). Specifically, the Comi held that "once the trier of fact has

weighted the probative value ofunobjected-to hearsay evidence in its fact finding

process, an appellate comi cannot deny that evidence probative value or ignore it

in a review of the sufficiency of the evidence. Poindexter v. State, 153 S.W.3d
402,406 (Tex. Crim. App. 2005) (citing Fernandez v. State, 805 S.W.2d 451,

453-56 (Tex. Crim. App. 1991) and Chambers v. State, 711 S.W.2d 240, 245-47

(Tex. Crim. App. 1986).

     A. The State proved every required element for the offense of
        possession with intent to deliver beyond a reasonable doubt.

     A person commits the offense if the person knowingly manufactures,

delivers, or possesses with intent to deliver a controlled substance listed in penalty

group one. TEX. CON. SUB. AcT§ 481.112(a) (Ve1non 2015). Possession means

"actual care, custody, control or management." TEX. PEN. C.§ 1.07(a)(39)

(Vernon 2015). Possession is voluntary if the possessor knowingly obtains or

receives the thing possessed or is aware of his or her control of the thing for a time

sufficient to terminate his or her control. TEX. PEN. C.§ 6.01(b) (Vernon 2015).

     The indictment required proof of the following elements: 1) On or about the

26th day ofMay, 2010 in Hunt County, Texas; 2) Bobby Joe Evens aka Bobby Joe

Grant; and 3) acting together with Misty Lynett Brigham; 4) knowingly or

intentionally possessed with intent to manufacture or deliver a controlled
                                                                                     7
substance, cocaine, in an amount of more than four grams but less than two

hundred grams. CR6-7.

     B. Appellant admitted his guilt to this crime as part of his prior
        testimony in a federal case.

     There is no reason to doubt the reliability or believability of Appellant's

prior testimony that admitted to the elements of this crime. The ce1iified

transcript was published to the jury. SE22. Furthermore, the transcript tends to

connect Appellant to this offense in that on May 21, 2013 in a co-conspirators

federal trial, Appellant testified that Brigham was his girlfriend and that:

     Q: Now, in regards to Misty Brigham, back in May of2010, were you

aware that she was stopped with over 200 grams of crack cocaine?

     A: Yes, sir.

     Q: And whose crack cocaine was that that she was canying on May 26,

2010?

     A: It was mine.

     Q: Okay. And where was she going with that crack cocaine, ifyou lmow?

     A: She was supposed to have been taking it to my nephew.

     Q: Your nephew, being who?

     A: Chase Grant.

     Q: And why was she taking it over to Chase Grant?

     A: Just to hold it until I get there to cut it up.
                                                                                   8
      Q: And where were you leaving from that day?

      A: I was - we were leaving from a motel.

SE29. An additional excerpt from the same testimony was admitted as State's

Exhibit 29B. Appellant stated that he continued distributing crack cocaine while

incarcerated in the Hunt County jail though Brigham. !d. Appellant also

admitted he used jail calls to direct Brigham and give her instructions on how to

distribute cocaine. !d. Appellant explained how Brigham knew how to distribute

cocaine because she had been with him before he was incarcerated. !d.

Appellant also made it clear that Brigham knew his customers, supplier, and drop

off locations as well as what amounts of drugs to distribute based on Appellant's

directions and being with him when he conducted business. SE 29B. A

reasonable inference from this testimony shows that Appellant admitted to every

element of this offense in his prior federal testimony.

     C. The jury heard undisputed evidence that this offense occurred on
        May 26,2010 in Hunt County, Texas and involved both Appellant
        and his co-actor Misty Brigham.

     Misty Brigham told the jury that the offense took place on May 26, 2010

RRS/91-92. The jury also saw photos of Appellant and Brigham showing them

loading their vehicles that day before the traffic stop. SE7-1 0.   The jury also saw

photos of Appellant and Brigham as they encountered officers on May 26, 2010.

SE11-16. Inv. Mitchell also showed the jury photos ofthe d1ugs recovered.


                                                                                    9
SE17-27.

     Inv. Mitchell saw Appellant and Brigham at the Best Western motel moving

items from a motel room to two vehicles- his truck and Brigham's car. RR5/42-

44. Appellant was following Brigham as they left the motel. RR2/p.45, lines 3-9.

When Officer Stillwagoner pulled Appellant over for a traffic violation Brigham

pulled over as well. RR5/p.47, lines 16-24.

     Officer Russell Stillwagoner identified Appellant and told them how

Brigham was following Appellant on May 26, 2010 just prior to the traffic stop.

RR5/26-29. When Stillwagoner pulled Appellant over, Brigham pulled in behind

him and parked like she was waiting on Appellant. RR5/p.29, lines 11-14. He

stopped Appellant less than a mile fi·om the motel. RR5/p.29, lines 15-19.

Officer Robert Pemberton used canine Seko to conduct a sniff of Appellant's truck

and Seko hit on both door handles of the vehicle. RR5/3 0-31. While officers did

not find dtugs in Appellant's ttuck, Brigham did have marijuana in her possession

and handed it over to Inv. Jason Smith at the scene and was arrested. RR5/32-33;

48-49; 78-79. When Brigham was atTested, Appellant "aggressively" requested

that her vehicle be left in his possession and Brigham agreed. RR5/50-51.

     D. Evidence proved beyond a reasonable doubt that Appellant and his
        co-actor Ms. Brigham possessed over four grams but less than two
        hundred grams of cocaine with intent to deliver.

     On the way to the jail Brigham was asked if she had any other drugs in her


                                                                                   10
possession and warned that taking a controlled substance into the jail would result

in an additional charge. RR5/51-52. Brigham told Inv. Mitchell she did not have

any other drugs on her but at the jail she immediately said she needed to use the

restroom. RR5/52-53. Inv. Felicia White came to search Brigham prior to letting

her go to the restroom and Brigham handed over a half pound of cocaine.

RR5/53-54; 86-89.

      Inv. Mitchell explained how 187 grams of cocaine could be broken down

and distributed into smaller amounts. RR5/56-57.

      Brigham lived at the hotel and Appellant stayed with her off and on.

RR5/90-91. They were in a relationship from January 2010 on. RR5/103-104.

In May, 2010 Appellant was helping Brigham move into his house on Pepperpmi.

RR5/p.92-93. Brigham was following Appellant on May 26, 2010 when she saw

the traffic stop and pulled over. RR5/93-94. Brigham was anested at the scene

for possession of marijuana. RR5/94-96. On the way to the jail, Ms. Brigham

rode with the investigators who told her that if she had any more contraband she

needed to tell them before she took it into the jail and faced an additional charge.

RR5/96-97. When they got to the police department Brigham gave Inv. White the

cocaine she had on her. RR5/97-98. Appellant had initially placed the cocaine in

Brigham's purse but when she knew she was going to be anested she took the

cocaine and hid it on her body. Id. Brigham thought she could hide the drugs


                                                                                       11
fi·om the officers and not have to give them up so she could give them back to

Appellant. RR5/98, lines 6-8, p.1 07, lines 13-15. Brigham told the jury that the

cocaine she had that day belonged to Appellant. RR5/p.98, lines 9-17; pp.116-

117.

       Brigham told the jury she was cunently incarcerated for a federal drug

cocaine conspiracy case and had worked out a deal in her federal case to testify

against any co-actors, including Appellant. RR5/114-115. Brigham did not have

a deal regarding any state charges. RR5/114, lines 15-23. Brigham's federal

conviction as based on her selling crack cocaine for Appellant. RR5/p.114-116.

Brigham started selling drugs for Appellant when he got anested and asked her to

"take over where he left off." RR5/116, lines 14-18. Prior to Appellant's atTest,

Brigham was with Appellant when he sold cocaine or cut it up. RR5/116, lines

19-22.

       On May 26, 2010 that was the first time Appellant had her can-y the drugs

for him. RR5/117, lines 3-7. Prior to that, she had been with Appellant when he

drove to get drugs from his supplier in Dallas. RR5/117-118. Appellant had

several people who sold drugs for him. RR5/118, lines 15-23. She sold drugs for

Appellant from the time he was anested until she was taken into custody - around

six months. RR5/118-119; p.123, lines 17-22. When Appellant was in jail, he

would send her to Dallas to pick up his supply of cocaine, usually in one hundred


                                                                                    12
gram amounts. RR5/119-120. Appellant would then instruct her on how to break

the drugs into certain amounts and who to take them too. RR51120-121. Brigham

used the proceeds from drug sales to pay the bills while Appellant was in jail, to

buy more d1ugs, and to distribute money to other people at his direction.

RR5/122-123. She fmally stopped selling for him in July 2011 when she was

caught with 100 grams of Appellant's cocaine. RR5/125-127. Brigham has only

sold drugs for Appellant. !d.

     Ms. Kiana Henderson, forensic chemist for the D1ug Enforcement

Administration crime lab, testified that she tested the drugs recovered in this case

and they contained a net weight of 187.3grams of cocaine base. SE2 & 3.

     Appellant admitted that Brigham had 14grams of crack cocaine that was his

on May 26, 2010 but claims she had taken it to Campbell to his nephew Chase

Grant earlier in the mmning. RR5/134-135. Appellant admitted he helped

Brigham move items from her hotel room that morning. RR5/135-136. Appellant

was there on May 26, 2010 when Brigham was arrested. RR5/137, lines 13-16.

Appellant also admitted he took possession of Brigham's car when she was

arrested. RR5/137-138. Appellant said his federal testimony (in SE 29) was that

the d1ugs Brigham had that day were his- meaning the cocaine he had given to

Brigham earlier that mmning to deliver to his nephew. RR5/139k lines 1-24.

Appellant claimed that the cocaine Brigham was caught with was another separate


                                                                                       13
batch of cocaine and not his drugs that he had given her earlier that mmning.

RR5/140-141; 187-188.

     Appellant admitted to his prior convictions. Appellant admitted he was

convicted of the federal crime of Conspiracy to Possess with Intent to Distribute

Cocaine Base - the same conspiracy where Brigham and 17 other co-actors were

convicted. State's Exhibit 54. He was convicted of:

     1.) Evading arrest with a vehicle enhanced to a second degree in 2008;

     2.) Possession of Cocaine- a second degree felony in 1991;

     3.) Possession with intent to deliver- a first degree felony in 1989;

     4.) Receiving Stolen Property over $750.00;

     5.) Escape in 1978;

     SE 50, 52, 53.

     State's exhibit 30- jail calls

     Appellant admitted that he was talking with Brigham in the jail calls

admitted as State's Exhibit 30. RR5/150, lines 1-5. Appellant admitted that

Brigham was selling drugs for him while he was in jail. RR5/150, lines 8-21.

Appellant was instructing her to get 63 grams of crack cocaine from his supplier

and sell it. RR5/150-152. He told her to cook the cocaine and get it to at least

112 grams. Id. The jury also heard Appellant's jail calls to Brigham where he

explained how to cut the drugs into smaller amounts for sale and where to deliver

                                                                                    14
the drugs. SE30. In these calls, the jury also heard Appellant tell Brigham what

to do with his income from selling cocaine. Id.

       At first Appellant tried to claim that Brigham only sold drugs for him for a

month in April 20 11, but then he changed his story and eventually had to admit

she was very involved in his d1ug business during their relationship. RRS/160-

180.

       Appellant admitted the largest amount of drugs he bought was 500 grmns of

crack cocaine. RRS/170-171. He bought the drugs to sell them. RRS/172, lines

1-4. Appellant admitted that he broke the drugs down into sellable units of 3.5

grams, 7 grams, 14 grams, 21 grams and 28 grams. RRS/173, lines 5-9. Appellant

also admitted he sold d1ugs but claimed he did not use them. RRS/173, lines 15-

21.

       The evidence in this case is legally sufficient to prove Appellant guilty of the

offense as charged; therefore, his conviction should be affinned.

             STATE'S RESPONSE TO POINTS OF ERROR TWO

             Appellant received an appropriate sentence based
             upon the evidence heard at trial by the jury for a
             habitual offender facing 25 years to life. Furthermore,
             the trial court imposed consecutive sentences after
             hearing both trials and Appellant's numerous
             admissions to selling drugs in Hunt County for over
             two decades.

                             Argument and Authorities

                                                                                      15
     If a defendant is on trial for a third degree felony or higher, and the State

proves that he has been finally convicted of two prior felonies in sequence, the

punishment range increases to twenty-five years to life. TEX. PEN. C. § 12.42(d)

(Vernon 2015). First, Appellant admitted to each of these priors in his testimony.

RR5/142-148.

            A.) Each of Appellant's prior felonies were proven
            beyond a reasonable doubt and the pen packets as well
            as judgments offered to show how they were in
            sequence.

     The State proved the allegations in each of the enhancement paragraphs

through the admission of pen packs and judgements as well as Appellant's

admissions. RR5/142-148. SE50, 52-53. Enhancement paragraph one alleged that

on or about February 22, 1989 in in 354th Judicial District Court of Hunt County,

Texas in Cause 15,199 Appellant was finally convicted of Possession of a

Controlled Substance with Intent to Deliver. SE50. The pen pack showed that

Appellant received ten years for this first degree felony offense. !d.

     Enhancement paragraph two alleged that on or about the 6th day of January,

1987 in 196th Judicial District Court of Hunt County, Texas in Cause 13,493

Appellant was finally convicted of Theft by Receiving and Concealing Stolen

Property over $750.00. SE50. Appellant first received probation in September of

1983 for this third degree felony but was later revoked and sentenced to seven years
                                                                                   16
in prison. I d.

      Enhancement paragraph three alleged that on or about the 1st day of April,

1993, in the 354th Judicial District Court ofHunt County, Texas in Cause 15,663

Appellant was convicted of Possession of Controlled Substance, Namely: Cocaine.

SE52. Appellant was initially convicted on December 16, 1991 and placed on

probation but that probation was later revoked and he received a twenty year prison

sentence for this second degree felony. Id.

      Enhancement paragraph four alleges that on or about the 30th day of June,

1980 in the 196th Judicial District Comi of Hunt County, Texas in Cause 11,805

Appellant was convicted of Escape. SE53. In 1978, Appellant initially received

probation for this third degree felony but was later revoked and sentenced to two

years in prison. I d.

             B.) The jury heard ample additional punishment
             evidence to sentence Appellant to seventy-five years for
             a habitual offense and the trial court heard ample
             evidence to justify a cumulative sentence.

      Inv. Mitchell worked on the drug conspiracy case fi·om May 26, 2010 through

the trial. RR6/p.8, lines 12-14. The conspiracy involved fifty-one individuals.

RR6/p.8, lines 17-20.        The jury saw a powerpoint prepared by Inv. Mitchell

explaining the makeup of the drug conspiracy Appellant was involved in. SE57;

RR6/8-18.         Appellant was the top person involved in the conspiracy in Hunt

County, with other co-actors who worked for him. RR6/p.10, lines 1-17. Inv.
                                                                                  17
Mitchell went on to explain to the jury the role of each co-conspirator and how they

worked for Appellant. RR6/10-18. Inv. Mitchell also explained how Appellant

continued his drug sales from the Hunt County jail through jail calls to his co-

conspirators. RR6/15-16. Appellant made over 700 calls in a four month period

and about thirty-five of those calls were offered into evidence. RR6/16, lines 8-22;

SE56.

     Inv. Mitchell told the jury that since 1980's when he started as an officer, a "a

large percentage, any and everything from petty theft up into and including murder"

ofthe crimes he works are drug-related. RR6/p.22, lines 15-19. Inv. Mitchell also

confirmed that use of cocaine can make someone more violent than they might be

otherwise. RR6/pp.22-23.

     Inv. Mitchell verified that Appellant con·ectly explained the process for

conve1iing powder cocaine to crack cocaine in his federal testimony.           SE49;

RR6/p.23, lines 4-12. He also verified that the quantities Appellant described in his

federal testimony were similar to the amounts of cocaine sold in Hunt County.

RR6/p.23, lines 13-24. Inv. Mitchell also verified that Appellant's testimony about

using nicknames to denote a specific quantity of d1ugs, such as a "vick" were

accurate. RR6/23-24.

     Inv. Mitchell reminded the jury that Appellant admitted to selling at least four

(to five) kilos of cocaine in a seventeen month period from 2010 through 2011.


                                                                                    18
 SE49; RR6/p.29, lines 1-22. Inv. Mitchell told the jury that from a five kilo stash

 of cocaine, approximately 150,000 people could get at least one high. RR6/30-31.

 One hundred fifty thousand is more than the entire population of Hunt County,

Texas. RR6/p.31, lines 15-18. Inv. Mitchell told the jury that Appellant made d1ug

deals in the street, at car washes, convenience stores, grocery stores, parking lots -

in a lot of public areas where innocent civilians were around. RR6/p.35, lines 3-18.

The jury also saw multiple photos showing where Appellant did business, and the

vehicles he used for d1ug sales. SE 33-38.

            C.) Appellant's own admissions established a 30 year
            career selling drugs from marijuana to powder cocaine,
            to crack cocaine exclusively to the citizens of Hunt
            County.

      In addition to the admissions regarding Brigham and his d1ug business, the

remainder of Appellant's testimony from federal court was offered at punishment

showing the jury how long he worked as a drug dealer in Hunt County. The

additional infonnation the jury heard from the transcript was:

      1.) Appellant's most recent employment included roofing and selling d1ugs
      in Hunt County, Texas;

      2.) at the time of the prior testimony, Appellant was incarcerated in federal
      prison for Conspiracy to Possess with Intent to Distribute Cocaine Base;

      3.) his prior criminal history included multiple prison trips for burglary,
      larceny, d1ug trafficking and escape;

      4.) he was distributing drugs in Hunt County, Greenville, Texas and became
      involved in the sale of illegal d1ugs in the early to late 80's;
                                                                                      19
5.) Appellant started out selling marijuana in small quantities but increased
the amount over time and he started selling powder and crack cocaine in
1987 in increasing amounts

6.) He explained how to conve1i powder cocaine to crack cocaine and how
3.5 grams was a typical sell but he also sold in 7 gram amounts and called
the 7 gram sell a "Vick" and 28 grams or an ounce called a "cookie jar";

7.) Appellant told the jury that he came up with different codes or niclmames
for the amounts of d1ugs sold;

8.) Appellant took Brigham with him to pick up drugs from his supplier in
Dallas;

9.) Appellant explained how he would buy large amounts of d1ugs from his
supplier and then he would bring it back to Greenville and cut the dn1gs
down into smaller amounts to package and sell;

10.) he delivered crack cocaine to customers in Greenville at convenience
stores in town;

11.) he was stopped after meeting with Robert Lewis Smith (whom he
calls Emory) at a convenience store and had over $1,000.00 seized frmn
him;

12.) Appellant specifically talked about his d1ug sales from February 2010
through September 2011;

13.) he identified his house on Pepperport street and identified his truck
that he used to deliver drugs on several occasions;

14.) Appellant also testified to how several other co-conspirators from the
federal case were tied to his drug business as either suppliers or people who
bought drugs from him;

15.) From Feb1uary 2010 through September 2011 Appellant sold at least
four (to five) kilos of cocaine;

SE49. Appellant implicates himself as a d1ug dealer who sold cocaine to


                                                                                20
Smith in up to 7 gram amounts during the timeframe to include November 9, 2010

at various convenience stores in Greenville, Hunt County, Texas while driving his

truck. Id.

      The jury heard sufficient evidence to justify the seventy-five year sentence

imposed on Appellant as a habitual offender and the trial comi had ample evidence

presented to justify consecutive sentencing in this case; therefore, Appellant's points

of en-or should be denied and his conviction and sentence affinned.

              CONCLUSION AND PRAYER FOR RELIEF

     The State prays that the Court will affirm Appellant's sentence.


                                               Respectfully submitted,


                                              NOBLE DAN WALKER, JR.
                                              District Attorney
                                              Hunt County, Texas


                                                 Is/ Keli M. Aiken
                                              KELI M. AIKEN
                                              Assistant District Attorney
                                              P. 0. Box 441
                                              4th Floor, Hunt County Comihouse
                                              Greenville, TX 75403
                                              kaiken@huntcounty .net
                                              State Bar No. 240434482
                                              (903) 408-4180
                                              FAX (903) 408-4296




                                                                                     21
CERTIFICATE OF COMPLIANCE OF TYPEFACE AND WORD COUNT

      In accordance with Texas Rules of Appellate Procedure 9.4 (e) and (i), the
undersigned attorney or record certifies that Appellants Brief contains 14-point
typeface ofthe body ofthe brief and contains 3.943 words and was prepared on
Microsoft Word 2013.



                                                   /s/ Keli M. Aiken
                                                KELI M. AIKEN
                                                First Assistant District Attorney
                                                P. 0. Box 441
                                                4th Floor Hunt County Comihouse
                                                Greenville, TX 75403
                                                (903) 408-4180
                                                FAX (903) 408-4296
                                                State Bar No. 24043442


                            CERTIFICATE OF SERVICE


         A true copy of the State's brief has been placed in Elisha Hollis' box in the

Hunt County District Clerk's Office, today September 10, 2015, pursuant to local

rules.



                                                   Is/ Keli M. Aiken
                                                KELI M. AIKEN
                                                First Assistant District Attmney




                                                                                         22